Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 1 of 13 PageID# 504



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

 SIMRET SEMERE TEKLE                       )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )                   Case No.:      1:18-cv-00211
                                           )
 NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
 and MOHAMMAD BIN ABDULLAH AL SAUD )
                                           )
       Defendants.                         )
 __________________________________________)

                          JOINT STIPULATED PROTECTIVE ORDER

        Pursuant to Federal Rule of Civil Procedure 26(c), the parties to the above-captioned case

 (“Litigation”), through their respective counsel, agree that the terms and conditions of this

 Stipulated Protective Order (“Order”) shall govern the production and handling of all documents,

 items, or other information exchanged by the parties or non-parties in the Litigation (including,

 without limitation, responses to discovery requests, pleadings, exhibits, depositions, or other

 testimony and accompanying exhibits, and information derived directly therefrom), regardless of

 the medium or manner in which any such materials are generated, stored, or maintained.

        As discovery in this action may involve the exchange of sensitive materials, the Court finds

 that good cause exists for entry of a protective order in this Litigation to prevent unauthorized

 disclosure and use of the parties’ confidential information during and after the course of the

 Litigation.

        It is hereby ORDERED AS FOLLOWS:

        1.     Scope. All materials produced or adduced in the course of discovery, including initial

               disclosures, responses to discovery requests, deposition testimony and exhibits, and
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 2 of 13 PageID# 505



          information derived directly therefrom (hereinafter collectively “Documents”), shall be

          subject to this Order concerning Confidential Information as defined below. This Order

          is subject to the Federal Rules of Civil Procedure on matters of procedure and

          calculation of time periods.

       2. Confidential Information. As used in this Order, ''Confidential Information'' means

          information designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE

          ORDER” by the producing party that falls within one or more of the following

          categories: (a) information prohibited from disclosure by law; (b) all images or video

          recordings of the parties, including of any members of each party’s family; (c) all

          personal information of the Defendants’ children; (c) research, technical, commercial

          or financial information that the party has maintained as confidential; (d) medical

          information concerning any individual; (e) personal identity information; (f) income

          tax returns (including attached schedules and forms), W-2 forms and 1099 forms; or

          (g) immigration documents (including visas, applications, and attached forms) not

          publicly available. Information or documents that are available to the public may not

          be designated as Confidential Information.

       3. Designation.

          (a) A party may designate a document as Confidential Information for protection under

              this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

              PROTECTIVE ORDER” on the document and on all copies in a manner that will

              not interfere with the legibility of the document. As used in this Order, “copies”

              includes electronic images, duplicates, extracts, summaries or descriptions that

              contain the Confidential Information. The marking "CONFIDENTIAL - SUBJECT
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 3 of 13 PageID# 506



              TO PROTECTIVE ORDER" shall be applied prior to or at the time the documents

              are produced or disclosed. Applying the marking “CONFIDENTIAL - SUBJECT

              TO PROTECTIVE ORDER” to a document does not mean that the document has

              any status or protection by statute or otherwise except to the extent and for the

              purposes of this Order. Any copies that are made of any documents marked

              "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER" shall also be so

              marked except that indices, electronic databases or lists of documents that do not

              contain substantial portions or images of the text of marked documents and do not

              otherwise disclose the substance of the Confidential Information are not required

              to be marked. For any Confidential Material, such as computer data, the medium

              of which makes such stamping impracticable, the Parties shall mark the diskette

              case and/or accompanying cover letter as “CONFIDENTIAL - SUBJECT TO

              PROTECTIVE ORDER.” Answers to interrogatories and other responses to

              discovery requests, if any, that contain protected information shall be marked

              “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER,” and shall be subject

              to the limitations on the use of Confidential Material as set forth herein.

          (b) The designation of a document as Confidential Information is a certification by an

              attorney that the document contains Confidential Information as defined in this

              order.

       4. Depositions. Deposition testimony is protected by this Order only if designated as

          '”CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the record at the time

          the testimony is taken or in writing within fourteen (14) days following the designating

          party’s receipt of the deposition transcript. Such designation shall be specific as to the
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 4 of 13 PageID# 507



          portions that contain Confidential Information. Within fourteen days after the

          designating party's receipt of the transcript, a designating party may serve a Notice of

          Designation to all parties of record identifying the specific portions of the transcript

          that are designated Confidential Information and thereafter those portions identified in

          the Notice of Designation shall be protected under the terms of this Order. The failure

          to serve a timely Notice of Designation waives any designation of deposition testimony

          as Confidential Information that was made on the record of the deposition, unless

          otherwise ordered by the Court.

       5. Protection of Confidential Material.

          (a) General Protections. Confidential Information shall not be used or disclosed by

             the parties, counsel for the parties or any other persons identified in subparagraph

             (b) for any purpose whatsoever other than in this litigation, including any appeal

             thereof.

          (b) Limited Third-Party Disclosures. The parties and counsel for the parties shall not

             disclose or permit the disclosure of any Confidential Information to any third

             person or entity except as set forth below in subparagraphs (1)-(9), and shall not

             use or allow the use of Confidential Information for any purpose other than the

             prosecution or defense of the above-captioned lawsuit (“Lawsuit”). Subject to these

             requirements, the following categories of persons may be allowed to review

             Confidential Information:

             (1) Counsel: Counsel for the parties and employees of counsel who have

                 responsibility for the Lawsuit;
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 5 of 13 PageID# 508



             (2) Parties: Individual parties and employees of a party but only to the extent

                counsel determines in good faith that the employee’s assistance is reasonably

                necessary to the conduct of the Lawsuit;

             (3) The Court and its personnel;

             (4) Court Reporters and Recorders engaged for depositions in the Lawsuit;

             (5) Contractors: Those persons specifically engaged for the limited purpose of

                making copies of documents or organizing or processing documents, including

                outside vendors hired to process electronically stored documents in the Lawsuit;

             (6) Consultants and Experts: Consultants, investigators. or experts employed by the

                parties or counsel for the parties to assist in the preparation and trial of the

                Lawsuit, but only after such persons have completed the certification contained

                in Attachment A, Acknowledgment of Understanding and Agreement to Be

                Bound;

             (7) Witnesses at depositions: During their depositions, witnesses in the Lawsuit to

                whom disclosure is reasonably necessary. Witnesses shall not retain a copy of

                any document containing Confidential Information except witnesses may

                receive a copy of all exhibits marked at their depositions in connection with

                review of the transcripts;

             (8) Author or recipient: The author or recipient of the document (not including a

                person who received the document in the course of the Lawsuit); and

             (9) Others by Consent: Other persons only by written consent of the designating

                party or upon order of the Court and on such conditions as may be agreed or

                ordered.
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 6 of 13 PageID# 509



          (c) Control of Documents. Counsel for the parties shall make reasonable efforts to

              prevent unauthorized or inadvertent disclosure of Confidential Information.

              Counsel shall maintain the originals of the forms signed by persons acknowledging

              their obligations under this Order for a period of three years after the termination

              of the case.

       6. Inadvertent Failure to Designate. An inadvertent failure to designate a document as

          Confidential Information does not, standing alone, waive the right to so designate the

          document; provided, however, that a failure to serve a timely Notice of Designation of

          deposition testimony as required by this Order, even if inadvertent, waives any

          protection for deposition testimony. If a party designates a document as Confidential

          Information after it was initially produced, the receiving party on notification of the

          designation must make a reasonable effort to assure that the document is treated in

          accordance with the provisions of this Order. No party shall be found to have violated

          this Order for failing to maintain the confidentiality of material during a time when that

          material has not been designated Confidential Information even where the failure to so

          designate was inadvertent and where the material is subsequently designated as

          Confidential Information.

       7. Filing of Confidential Information. In the event a Party seeks to file any document

          containing Confidential Material subject to protection under this Protective Order with

          the court, that party must take appropriate action to ensure that the document receives

          proper protection from public disclosure including: (a) filing a redacted document that

          omits the Confidential Information; (b) where appropriate (e.g., in relation to discovery

          and evidentiary motions), submitting the document solely for in camera review; or (c)
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 7 of 13 PageID# 510



          when the preceding measures are inadequate, seeking permission to file the document

          under seal by filing a motion for leave to file under seal in accordance with the Local

          Rules and with any pertinent orders of the assigned District Judge and Magistrate

          Judge. If a Party’s request to file Confidential Material under seal is denied by the

          court, then the Party may file the information in the public record unless otherwise

          instructed by the court.

       8. Challenges by a Party to Designation as Confidential Information. The designation

          of any material or document as Confidential Information is subject to challenge by any

          party. The following procedure shall apply to any such challenge:

          (a) Meet and Confer. A party challenging the designation of Confidential Information

              must do so in good faith and must begin the process by conferring directly with

              counsel for the designating party. In conferring, the challenging party must explain

              the basis for its belief that the confidentiality designation was not proper and must

              give the designating party an opportunity to review the designated material to

              reconsider the designation, and, if no change in designation is offered, to explain

              the basis for the designation. The designating party must respond to the challenge

              within five (5) business days.

          (b) Judicial Intervention. A party that elects to challenge a confidentiality designation

              may file and serve a motion that identifies the challenged material and sets forth in

              detail the basis for the challenge. Each such motion must be accompanied by a

              competent declaration that affirms that the movant has complied with the meet and

              confer requirements of this procedure. The burden of persuasion in any such

              challenge proceeding shall be on the designating party. Until the Court rules on the
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 8 of 13 PageID# 511



              challenge, all parties shall continue to treat the materials as Confidential

              Information under the terms of this Order.

       9. Action by the Court. Applications to the Court for an order relating to materials or

          documents designated Confidential Information shall be by motion. Nothing in this

          Order or any action or agreement of a party under this Order limits the Court’s power

          to make orders concerning the disclosure of documents produced in discovery or at

          trial.

       10. Use of Confidential Documents or Information at Trial. Nothing in this Order shall

          be construed to affect the use of any document, material, or information at any trial or

          hearing. A party that intends to present or that anticipates that another party may present

          Confidential Information at a hearing or trial shall bring that issue to the Court’s and

          parties’ attention by motion or in a pretrial memorandum without disclosing the

          Confidential Information. The Court may thereafter make such orders as are necessary

          to govern the use of such documents or information at trial.

       11. Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

          (a) If a receiving party should be served with a subpoena or an order issued in other

              litigation that would compel disclosure of any material or document designated in

              this action as Confidential Information, the receiving party must so notify the

              designating party, in writing, immediately and in no event more than three business

              days after receiving the subpoena or order. Such notification must include a copy

              of the subpoena or court order.

          (b) The receiving party also must immediately inform in writing the party who caused

              the subpoena or order to issue in the other litigation that some or all of the material
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 9 of 13 PageID# 512



              covered by the subpoena or order is the subject of this Order. In addition, the

              receiving party must deliver a copy of this Order promptly to the party in the other

              action that caused the subpoena to issue.

          (c) The purpose of imposing these duties is to alert the interested persons to the

              existence of this Order and to afford the designating party in this case an

              opportunity to try to protect its Confidential Information in the court from which

              the subpoena or order issued. The designating party shall bear the burden and the

              expense of seeking protection in that court of its Confidential Information, and

              nothing in these provisions should be construed as authorizing or encouraging a

              receiving party in this action to disobey a lawful directive from another court. The

              obligations set forth in this paragraph shall remain in effect while the party has in

              its possession, custody, or control Confidential Information produced by the other

              party to this case.

       12. Challenges by Members of the Public to Sealing Orders. A party or interested

          member of the public has a right to challenge the sealing of particular documents that

          have been filed under seal, and the party asserting confidentiality will have the burden

          of demonstrating the propriety of filing under seal.

       13. Obligations on Conclusion of Litigation.

          (a) Order Continues in Force. Unless otherwise agreed or ordered this Order shall

              remain in force after dismissal or entry of final judgment not subject to further

              appeal.

          (b) Obligations at Conclusion of Litigation. Within sixty days after dismissal or entry

              of final judgment not subject to further appeal, all Confidential Information and
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 10 of 13 PageID# 513



               documents marked "CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER"

               under this Order, including copies as defined in 3(a), shall be returned to the

               producing party unless: (1) the document has been offered into evidence or filed

               without restriction as to disclosure; (2) the parties agree to destruction to the extent

               practicable in lieu of return; or (3) as to documents bearing the notations,

               summations, or other mental impressions of the receiving party that party elects to

               destroy the documents and certifies to the producing party that it has done so.

           (c) Retention of Work Product and one set of Filed Documents. Notwithstanding

               the above requirements to return or destroy documents, counsel may retain (1)

               attorney work product, including an index that refers or relates to designated

               Confidential Information so long as that work product does not duplicate verbatim

               substantial portions of Confidential Information, and (2) one complete set of all

               documents filed with the Court including those filed under seal. Any retained

               Confidential Information shall continue to be protected under this Order. An

               attorney may use his or her work product in subsequent litigation, provided that its

               use does not disclose or use Confidential Information.

           (d) Deletion of Documents filed under Seal from CM/ECF System. Filings under

               seal shall be deleted from CM/ECF only upon order of the Court.

        14. Order Subject to Modification. This Order shall be subject to modification by the

           Court on its own initiative or on motion of a party or any other person with standing

           concerning the subject matter.

        15. No Prior Judicial Determination. This Order is entered based on the representations

           and agreements of the parties and for the purpose of facilitating discovery. Nothing
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 11 of 13 PageID# 514



            herein shall be construed or presented as a judicial determination that any document or

            material designated Confidential Information by counsel or the parties is entitled to

            protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until

            such time as the Court may rule on a specific document or issue.

         16. Persons Bound. This Order shall take effect when entered and shall be binding upon

            all counsel of record and their law firms, the parties, and persons made subject to this

            Order by its terms.

  /s/ John L. Brownlee
  John L. Brownlee
  Stuart G. Nash
  David L. Haller
  HOLLAND & KNIGHT LLP
  1650 Tysons Boulevard, Suite 1700
  Tysons, VA 22102
  John.Brownlee@hklaw.com
  Stuart.Nash@hklaw.com
  David.Haller@hklaw.com

  Counsel for Defendants Mohammad bin Abdullah al Saud
  and Nouf bint Nayef Abdul-Aziz al Saud

  /s/ Nicholas Marritz
  Nicholas Cooper Marritz
  Legal Aid Justice Center
  6066 Leesburg Pike, Suite 520
  Falls Church, VA 22041
  nicholas@justice4all.org

  /s/ Jonathan A. Lanlinais
  Jonathan A. Langlinais
  Jenner & Block LLP
  1099 New York Avenue NW, Suite 900
  Washington, DC 20001
  jalanglinais@jenner.com
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 12 of 13 PageID# 515



  /s/ Le’ake Fessesha
  Le’ake Fesseha
  Le’ake Fesseha Law Office
  901 S. Highland Street, Suite 312
  Arlington, VA 22204
  leakef@hotmail.com

  /s/ Sarah Linnell Bessell
  Sarah Linnell Bessell
  The Human Trafficking Legal Center
  1030 15th Street NW, Suite 1048
  Washington, DC 20005
  sbessell@htlegalcenter.org

  /s/ Richard F. Levy
  Richard F. Levy
  Jenner & Block LLP
  1099 New York Avenue NW, Suite 900
  Washington, DC 20001
  rlevy@jenner.com

  /s/ Agnieszka M. Fryszman
  Agnieszka M. Fryszman
  Cohen Milstein Sellers & Toll PLLC
  1100 New York Avenue NW, Fifth Floor
  Washington, DC 20005
  afryszman@cohenmilstein.com

  /s/ Martina Vandenberg
  Martina Elizabeth Vandenberg
  The Human Trafficking Legal Center
  1030 15th Street NW, Suite 1048
  Washington, DC 20005
  mvandenberg@htlegalcenter.org

  Counsel for Plaintiff Simret Semere Tekle


  SO ORDERED:


  Date: March __, 2019                        ______________________________
                                              HON. JOHN F. ANDERSON
                                              UNITED STATES MAGISTRATE JUDGE
Case 1:18-cv-00211-TSE-JFA Document 73-1 Filed 03/13/19 Page 13 of 13 PageID# 516




                                          ATTACHMENT A

            ACKNOWLEDGEMENT OF STIPULATION AND PROTECTIVE ORDER

         I have read and understand the Joint Stipulated Protective Order (“the Order”) entered in

  this action, and hereby agree to be bound by the terms thereof. I confirm that my duties under

  this Acknowledgment shall survive the termination of this action and are binding upon me for all

  time. I consent to the personal jurisdiction of the United States District Court for the District of

  Columbia in the above-captioned action for the purpose of enforcing the aforementioned Order.




                                                         [signature]




                                                          [print name]




                                                          [print address]
